Opinion.— Held, these propositions are indisputable, yet the evidence of abandonment “must be undeniably clear, and beyond almost the shadow, at least of all reasonable ground, of dispute.” 20 Tex., 96. If the head of the family, with the consent of his wife, given in any manner prescribed by law, shall permanently devote a part of the residence to purposes other than those of a home, the part so appropriated and used would lose its exemption.
The court erroneously charged the jury that when “ property once becomes the homestead, so long as it so remains the husband cannot, by building houses thereon, so separate a portion of it as to subject it to forced sale, as that would be doing indirectly what he could not do directly,” as this charge was not applicable to the facts.
Reversed and bemandeb.